DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  
Information Disclosure Statement
3.	Information disclosure statement (IDS), submitted September 12, 2019, has been received and considered by the examiner. 
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Specification
5.	The title of the invention is not descriptive since the thrust of the invention is not directed to a method, but rather to an article.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 16-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yushin US PG Publication 2013/0224594.
Regarding Claims 16 and 17, Yushin discloses a porous particle comprising an electrically conductive shell encapsulating a core, said core comprising an elemental compound precursor (lithium sulfide) that oxidizes in the presence of an oxidation agent to form an elemental compound (see at least Figs 1-4; paras 0019, 0037, 0042, 0096-0097).  Although Yushin does not specifically recite that the lithium sulfide oxidizes in the presence of an oxidation agent to form an elemental compound, or that the elemental compound reversibly reduces in the presence of a cation and oxidizes in the absence of said cation (meeting Claim 17), these are seen as intended uses of which the prior art is capable.  The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
Regarding Claim 18, the skilled artisan would expect that during a process of oxidation/reduction, a void would be created between said shell and core during the oxidation process of Yushin since teaches the same particle structure as claimed, and regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 19, Yushin discloses that the porous particle described in the rejection of Claim 1, which is incorporated herein in its entirety, is a cathode active material in a battery cathode electrode (see e.g. abstract).  Yushin discloses a method of forming the porous particle comprising an electrically conductive shell encapsulating a core, said core comprising an elemental compound that reversibly reduces in the presence of a cation and oxidizes in the absence of said cation, said method comprising a) encapsulating an elemental compound precursor with said electrically conductive shell (Li2S or sulfur particles are coated with a polymer coating which is annealed to form electrically conductive carbon shell), and b) reacting said elemental compound precursor (sulfide ions are oxidized to elemental sulfur during the charging process) to thereby form said electrically conductive shell encapsulating said core comprising said elemental compound, wherein each porous particle comprises an electrically conductive shell encapsulating a core, said core comprising an elemental compound that reversibly reduces in the presence of a cation and oxidizes in the absence of said cation (see at least Figs 1-4; paras 0019, 0037, 0042, 0096-0097).  Yushin discloses that elemental sulfur or metal sulfides can be contained in the shell as the active material but fails to specifically disclose that the elemental compound precursor reacts with an oxidation agent to oxidize said elemental compound, thereby forming said electrically conductive shell encapsulating said core comprising said elemental compound since the skilled artisan would understand that reacting the precursor with “an oxidation agent” requires a chemical reaction with a compound having oxidative properties, whereas the sulfide of Yushin is oxidized during charging by an electrochemical process. 
However, the claimed method in Claim 19 is a product-by-process limitation.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).  The Office submits that the structure of the porous particles of the cathode of Yushin is the same as the product that would form by the method claimed in Claim 19.
Regarding Claims 20-22, Yushin further discloses a battery comprising an anode, an electrolyte comprising a lithium cation (e.g. LiTFSI) (meeting Claim 22), and a cathode comprising a plurality of porous particles as described in the rejection of Claim 19, which is incorporated herein in its entirety (see paras 0105-0106). The skilled artisan would understand that the lithium cations of the electrolyte would inherently reversibly reduce the elemental compound of the core since regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).  Further with respect to Claim 21, the cation being dissociated from said anode is inherent, because if the cation is interacting in a redox manner with the cathode material, then it cannot physically be attached to or associated with the anode.  Further, this limitation can also be interpreted as a product-by-process limitation to say that said cation was previously a part of the anode and has become dissociated from said anode.  However, this limitation does not further limit the cation’s structure or identity. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
7.	Claims 16-18 are rejected on the ground of obviousness-type double patenting as being unpatentable over claims xx of conflicting US Patent 10,454,100.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The combination of conflicting claims 1 and 2 read on currently pending Claims 16-18.  The method described in Claims 1 and 2 of the conflicting patent require and therefore disclose the structure of pending Claims 16-18.
8.	Claims 19-22 are rejected on the ground of obviousness-type double patenting as being unpatentable over claims 1-2 of conflicting US Patent 10,454,100 in view of Yushin US PG Publication 2013/0224594.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The combination of conflicting claims 1 and 2 read on currently pending Claims 16-18.  The method described in Claims 1 and 2 of the conflicting patent require and therefore disclose the structure of pending Claims 16-18. The conflicting claims do not specifically recite a battery comprising an anode, he combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729